856 F.2d 201
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Joseph N. GRATE, Petitioner,v.DEPARTMENT OF the ARMY, Respondent.
No. 88-3233.
United States Court of Appeals, Federal Circuit.
Aug. 11, 1988.

Before NIES, Circuit Judge, COWEN, Senior Circuit Judge, and MICHEL, Circuit Judge.
PER CURIAM.

DECISION

1
Joseph N. Grate seeks review of the final decision of the Merit Systems Protection Board, Docket No. SE07528610230-1, sustaining the Department of the Army, Corps of Engineers' (Army) decision to remove him from the position of Architect, GS-800-11.  The bases for removal were two prior disciplinary actions for insubordination and eight charges of misconduct involving "defiance of supervisory authority," "discourtesy," and "creation of a disturbance."    We affirm.

OPINION

2
Mr. Grate contends that the board's findings regarding the Army's allegations of misconduct are unsupported by substantial evidence.  Also, he makes general claims that the board failed to either consider or appreciate the importance of "mitigating circumstances" and the relationship between the timing of his grievances and his removal, when deciding his defense of reprisal.  Further, he alleges error in the board's decision because he claims that it is a further "perpetuation and cover-up" of the Army's alleged prohibited personnel practice, and therefore the decision satisfied a "vested interest."


3
The board addressed each of the charges, applied the correct law, and fully considered Mr. Grate's reprisal defense.  Because Mr. Grate has failed to demonstrate that any of the board's findings are not supported by substantial evidence, or that the agency was arbitrary, capricious, or abused its discretion in removing him, see 5 U.S.C. Sec. 7703(c) (1982);  Hayes v. Department of the Navy, 727 F.2d 1535, 1537 (Fed.Cir.1984), we affirm the board's decision on the basis of its August 10, 1987 opinion.